Citation Nr: 0601586	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for right lower foot drop, claimed as due to 
Department of Veterans Affairs' hospitalization, medical or 
surgical treatment in June 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 to November 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas 
Regional Office (RO).

A Travel Board hearing was scheduled for July 2005 but the 
veteran did not appear and did not request that the hearing 
be rescheduled.  Pursuant to 
38 C.F.R. § 20.704(d) (2005), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The competent medical evidence does not show that the 
veteran has an additional disability due to hospitalization 
or medical or surgical treatment provided by the VA in June 
1998.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for right lower foot drop have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for compensation under 38 U.S.C.A. § 1151 for a right lower 
foot drop.  In this context, the Board notes that a 
substantially complete application was received in August 
2002.  In October 2002, prior to its adjudication of this 
claim, the AOJ provided notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified him of the information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him, and 
was told that he "may want to obtain and send [the RO] the 
evidence [himself].  Subsequently, a rating decision was 
issued in March 2003, and a Statement of the Case (SOC) was 
issued in September 2003.  Both documents provided the 
veteran with notice as to the evidential requirements of 
proving a claim under 38 U.S.C.A. § 1151.  The September 2003 
Statement of the Case specifically explained to the appellant 
what the evidence must show in order to establish a 
38 U.S.C.A. § 1151 claim.  The veteran was not prejudiced by 
not receiving full VCAA notification prior to the initial AOJ 
decision, as he had over one year to respond to the SOC prior 
to his scheduled Travel Board hearing.  In addition, the 
veteran was provided a new, fully compliant VCAA letter in 
March 2005, prior to his scheduled Travel Board hearing.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The veteran's 
treatment records have been obtained.  A VA examination was 
provided in February 2003.  The Board does not know of any 
additional relevant evidence which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Applicable Law and Analysis

The veteran contends that the RO erred by denying his claim 
for compensation because his right lower foot drop was caused 
by medical treatment, surgery and hospitalization at a VA 
Medical Center (VAMC) in June 1998.  The veteran claims that 
a VA doctor told him that scar tissue from a June 1998 
decompressive cervical laminectomy performed at a VA hospital 
caused nerve problems which caused him to develop a right 
lower drop foot.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38 U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in August 2002, 
the version of § 1151 that is applicable to this case is the 
new version that is applicable to claims filed after October 
1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 
Stat. 2926-27 (1996).  Thus, the veteran is required to show 
an element of fault on the part of the VA in addition to 
showing that the VA treatment resulted in additional 
disability.  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2)).

After reviewing all relevant evidence, the Board finds that 
the veteran has not shown that his right lower foot drop was 
caused by medical treatment, surgery and hospitalization at a 
VA Medical Center (VAMC) in June 1998.  The veteran's medical 
records indicate that a decompressive cervical laminectomy 
was performed in June 1998 at a VAMC.  Post-surgical follow-
up records dated in 1998 do not contain any mention of foot 
drop.  The earliest medical record containing any mention of 
such a symptom is found in a December 2001 neurology consult 
record, which indicates that the veteran was provisionally 
diagnosed with right lower extremity "drop foot."  

A February 2003 compensation examination record reports a 
finding by the examining physician that "there is no 
objective clinical evidence of any neurological deficit" at 
that time.  The examining physician also reported that he was 
"unable to find any evidence of objective neurological 
residual deficit related to [the veteran's] decompressive 
cervical laminectomy in June 1998.  

In addition, the Board has reviewed the veteran's treatment 
and hospital records from May 1997 to the present and has 
found no medical opinion which contains any indication that 
there was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.  As stated 
above, merely showing that the veteran has an additional 
disability is not sufficient to establish causation.  
Although the veteran offered his own opinion that his right 
lower foot drop was due to improper VA treatment, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Although the veteran has asserted that a doctor told him the 
right lower foot drop was due to the decompressive cervical 
laminectomy, those statements by the veteran are not 
sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to support a claim because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  Therefore, the 
veteran's testimony that he was told by medical professionals 
that his right lower foot drop was caused by the VAMC-
provided surgery is not competent evidence.  

In summary, the competent medical evidence does not show that 
the veteran has an additional disability due to 
hospitalization or medical or surgical treatment provided by 
the VA in June 1998.  The Board concludes that occurrence of 
a right lower foot drop several years post-surgery does not, 
in and of itself, demonstrate fault or causation.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right lower foot drop, claimed to be caused (or aggravated) 
by hospitalization, or medical or surgical treatment provided 
by the VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for 
right lower foot drop, claimed to be caused or aggravated by 
hospitalization or medical or surgical treatment provided by 
the VA, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


